                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7

                                   8       SATISH RAMACHANDRAN,                           Case No.18-cv-01223-VKD
                                                        Plaintiff,
                                   9
                                                                                          ORDER CONDITIONALLY
                                                  v.                                      GRANTING PLAINTIFF’S
                                  10
                                                                                          COUNSEL’S MOTION TO
                                  11       CITY OF LOS ALTOS, et al.,                     WITHDRAW; STAY OF ACTION
                                                        Defendants.                       Re: Dkt. No. 98
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Counsel for plaintiff Satish Ramachandran, Fulvio Cajina, moves to withdraw from

                                  15   representation of Mr. Ramachandran pursuant to Civil Local Rule 11-5. Dkt. No. 98. Defendants

                                  16   do not oppose the motion. The Court heard oral argument on counsel’s motion on August 13,

                                  17   2019. Dkt. No. 101. At the hearing, Messrs. Cajina and Ramachandran disputed the bases for Mr.

                                  18   Cajina’s withdrawal, and Mr. Ramachandran indicated that he does not wish Mr. Cajina to

                                  19   withdraw. The Court issued an interim order requiring Mr. Ramachandran and Mr. Cajina to

                                  20   confer about the bases for the motion to withdraw by August 20, 2019 and to submit a status

                                  21   report or reports for in camera review by August 23, 2019. Dkt. No. 103.

                                  22           Mr. Cajina lodged a status report for in camera review on August 23, 2019.1 Mr. Cajina’s

                                  23   report indicates that Mr. Ramachandran did not cooperate in scheduling a meeting and that

                                  24   therefore Messrs. Cajina and Ramachandran still have not discussed the bases for the motion to

                                  25   withdraw as the Court ordered. Mr. Ramachandran did not submit his own report.

                                  26           Having considered the parties’ moving papers and subsequent in camera submissions, the

                                  27
                                       1
                                  28     Mr. Cajina subsequently provided a redacted version of the status report. The Court has
                                       reviewed and considered only the redacted version.
                                   1   Court grants counsel’s motion to withdraw, subject to certain conditions set forth below.

                                   2   I.      LEGAL STANDARD
                                   3           Under Civil Local Rule 11-5(a), “[c]ounsel may not withdraw from an action until relieved

                                   4   by order of Court after written notice has been given reasonably in advance to the client and to all

                                   5   other parties who have appeared in the case.” Until the client obtains other representation,

                                   6   motions to withdraw as counsel may be granted on the condition that current counsel continue to

                                   7   serve on the client all papers from the court and from the opposing parties. Civ. L.R. 11-5(b).

                                   8           The California Rules of Professional Conduct govern withdrawal from representation.

                                   9   Nehad v. Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of Professional

                                  10   Conduct to attorney withdrawal); see also Dieter v. Regents of Univ. of Cal., 963 F. Supp. 908,

                                  11   910 (E.D. Cal. 1997). Rule 1.16 describes the circumstances in which an attorney may withdraw

                                  12   from representation. These include situations where “the client . . . renders it unreasonably
Northern District of California
 United States District Court




                                  13   difficult for the lawyer to carry out the representation effectively” and where “the client breaches a

                                  14   material term of an agreement with, or obligation, to the lawyer relating to the representation.”

                                  15   Cal. R. Prof’l Conduct 1.16(b)(4), (5).

                                  16           Even where circumstances permit withdrawal, counsel may not “terminate a representation

                                  17   until [counsel] has taken reasonable steps to avoid reasonably foreseeable prejudice to the rights of

                                  18   the client . . . .” Cal. R. Prof’l Conduct 1.16(d). These steps include (1) giving the client

                                  19   sufficient notice to permit the client to retain other counsel; (2) at the client’s request, promptly

                                  20   releasing the client’s materials and property to the client; and (3) promptly refunding any part of a

                                  21   fee or expense paid in advance that the lawyer has not earned or incurred. Cal. R. Prof’l Conduct

                                  22   1.16(d), (e).

                                  23           The decision to permit counsel to withdraw is within the sound discretion of the trial court.

                                  24   United States v. Carter, 560 F.3d 1107, 1113 (9th Cir. 2009). Courts consider several factors

                                  25   when deciding a motion for withdrawal, including: “(1) the reasons counsel seeks to withdraw; (2)

                                  26   the possible prejudice that withdrawal may cause to other litigants; (3) the harm that withdrawal

                                  27   might cause to the administration of justice; and (4) the extent to which withdrawal will delay

                                  28   resolution of the case.” Deal v. Countrywide Home Loans, No. 09-CV-01643-SBA, 2010 WL
                                                                                          2
                                   1   3702459, at *2 (N.D. Cal. Sept. 15, 2010).

                                   2   II.    DISCUSSION
                                   3          Mr. Cajina seeks permission to withdraw from representation on the grounds that Mr.

                                   4   Ramachandran has breached the attorney-client fee agreement and that his conduct has rendered it

                                   5   unreasonably difficult for Mr. Cajina to carry out the representation effectively. Dkt. No. 98 at 4.

                                   6   The Court concludes that Mr. Cajina has provided adequate reasons for withdrawal from

                                   7   representation. Despite the late stage of proceedings in this matter, the Court further concludes

                                   8   that permitting counsel to withdraw will not prejudice the administration of justice, in view of the

                                   9   conditions on withdrawal the Court sets out below.

                                  10   III.   CONCLUSION
                                  11          The Court conditionally grants Mr. Cajina’s motion and will permit him to withdraw from

                                  12   representation as follows:
Northern District of California
 United States District Court




                                  13          (1) All proceedings in this action are STAYED through September 25, 2019 to allow Mr.

                                  14              Ramachandran an opportunity to obtain new counsel.

                                  15          (2) If Mr. Ramachandran obtains new counsel, that new counsel must file a notice of

                                  16              substitution by September 25, 2019, or Mr. Ramachandran must show good cause why

                                  17              additional time to obtain new counsel is required.

                                  18          (3) Mr. Cajina shall continue to accept service of papers for the purpose of forwarding

                                  19              them to Mr. Ramachandran until Mr. Ramachandran obtains substitute counsel or until

                                  20              the Court orders otherwise.

                                  21          (4) Mr. Cajina shall serve a copy of this order on Mr. Ramachandran no later than August

                                  22              28, 2019.

                                  23          (5) If Mr. Ramachandran does not obtain new counsel by the September 25 deadline, by

                                  24              September 26, 2019 Mr. Cajina shall file a declaration that identifies Mr.

                                  25              Ramachandran’s last known address and certifies that Mr. Cajina has complied with

                                  26              this order.

                                  27   Upon the filing of a notice of substitution of counsel or receipt of Mr. Cajina’s declaration, the

                                  28   Court intends to permit Mr. Cajina to withdraw from representation in this matter and will order
                                                                                         3
                                   1   further proceedings as necessary.

                                   2          The parties shall appear for a further case management conference on October 22, 2019 at

                                   3   1:30 p.m. The parties shall file an updated case management statement by October 15, 2019.

                                   4          If Mr. Ramachandran intends to proceed pro se, the Court encourages him to seek out the

                                   5   assistance of the Federal Pro Se Program, which offers free legal information for pro se litigants.

                                   6   While the Program does not provide legal representation, a licensed attorney may assist Mr.

                                   7   Ramachandran in preparing for the case management conference scheduled for October 22, 2019.

                                   8   The Program’s phone number is (408) 297-1480. More information on the Program is available

                                   9   on the Court’s website at https://cand.uscourts.gov/helpcentersj.

                                  10          Mr. Ramachandran may also wish to consult a manual the Court has adopted to assist pro

                                  11   se litigants in presenting their case. This manual, as well as other free information for pro se

                                  12   litigants, is available on the Court’s website at https://cand.uscourts.gov/pro-se.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: August 26, 2019

                                  15

                                  16
                                                                                                     VIRGINIA K. DEMARCHI
                                  17                                                                 United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
